Motion by appellant for substitution of assigned counsel, granted; the decision handed down May 9, 1960, is amended by striking out the designation of R. Risley Dent, Jr., Esq., as counsel to prosecute the appeal, and by designating Anthony F. Marra, Esq., 100 Centre Street, New York 13, New York, as such counsel. Motion by appellant to further enlarge his time to perfect the appeal, granted; time enlarged to the September Term, beginning *693September 6,1961; appeal ordered on the calendar for said term. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.